          Case 1:19-cr-00075-JPO Document 29 Filed 05/06/20 Page 1 of 2



                                                                   Daequan Roberts #86791-054
                                                                Metropolitan Correctional Facility


                                                     April 16, 2020
                                                     (as sent to counsel via email)


Hon. Judge J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Dear Honorable Judge Oetken:
I am not in denial of the crime I committed. I copped out to my guidelines knowing what law I
broke. During this incarceration I've matured in many ways such as mentally, emotionally,
spiritually and with my attitude. Knowing and accepting my flaws and faults I am moving
forward in life positively on a new leaf transitioning myself into a better person. Many of my
previous liabilities being my flaws, negative thoughts, and actions is no more. Though I'll never
be perfect I will continue showing growth and development to myself and others. The time you
will sentence me to I will embrace and accept it in a positive manner instead of becoming
rebellious and angry. I will continue to utilize this time away from society and family to become
a better and safer person to deal with.
I'm highly dedicated and ultimately strongly aiming towards becoming a man for my two
daughters. I will definitely become a reliable, dependable, honorable, loyal and loving father to
my daughters. I missed out on a lot with my daughters due to breaking the law and getting
incarcerated. Not being able to be there to witness a lot of their first doings such as walking,
talking, holidays, opening gifts, birthdays, watching them grow in height, weight, develop their
own personalities and attitudes, etc. Knowing that I truly do not know my daughters and being
that I have to learn their ways and how to deal with hurts me dearly, emotionally. I'm using this
pain in a positive manner channeling it to energy and ambition to not being a disappointment to
my kids but a father they can look up to and adore.
I ask for leniency towards sentencing so, I can get to my kids sooner and be there for them. I
don't want them to grow up like the average kid out of the urban community with an absent
father. Neither, do I want them growing up under the negative influence from the community and
schools. I want to come home sooner to be there for them and direct them on a constructive path
in life to become great. I don't want to hear about my daughters growing or looking up to another
male figure taking advantage of them causing them to make detrimental mistakes or breaking the
law like their father.
Working on myself by utilizing the time I have in here participating in programs and self-watch
videos I learned there is much more to life than the career paths I grew up hearing about such as
          Case 1:19-cr-00075-JPO Document 29 Filed 05/06/20 Page 2 of 2



doctor, lawyer, sports figure or some type of star out of Hollywood. I learned about professions
that can be aimed for that pays highly financially and in perks such as bookkeeping, forensic
pathology, marine and aviation operator, pyramid laborers, and marine mammal scientist, etc. In
my years before this arrest I made money illegally by selling drugs. I don't look forward or will
be doing anything illegally for financial or personal gain. I look forward to working hard through
the struggles and obstacles of a hardworking man resulting to prospering in life being the
example and role model to my kids that I wish to be.
I have a plan and will execute it. My plan is to go back to trade school to become a master in the
field. Next, go into real estate buying property renovating them then renting them out to tenants.
Becoming a businessman and owning assets, I will then use the profits to invest in other
businesses. I know the journey will not be easy and take many years to achieve but I have faith in
becoming successful in life through determination, integrity, honor, and hard work.
Thank you, my Honorable Judge, for doing your duties as a judge and taking time out of your
day to read this inscription.


                                           Respectfully,
                                            Daequan Roberts
